Citation Nr: 1509834	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-27 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1966 to November 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In evaluating this case, the Board has reviewed the "Virtual VA" system and the Veterans Benefits Management System (VBMS) to ensure a complete assessment of the evidence.  

The Veteran's representative submitted an informal hearing presentation in January 2015, which has been associated with the VBMS  record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his bilateral lower extremity peripheral neuropathy is more severe than what is contemplated by the currently assigned 10 percent disability ratings.  Specifically, the Veteran contends that he has limited ability to walk and uses a walker for assistance.  The Veteran has also stated that he has difficulty traveling, shopping, and going up stairs.  In his November 2008 notice of disagreement, the Veteran stated that his VA physicians increased his medications from "six caps a day to nine caps a day."  

The Veteran was afforded a VA diabetes mellitus examination in September 2008, more than six years ago.  Although the examiner noted that the Veteran's peripheral neuropathy interfered with activities of daily living, causing limited mobility due to pain in his feet, there was no notation as to the degree of impairment.  
In light of the Veteran's assertions that his bilateral lower extremity peripheral neuropathy disability has worsened since the last VA examination, the Board finds that an additional examination is warranted.  Further, in determining the current nature and severity of his peripheral neuropathy of the bilateral lower extremities, the VA examiner is asked to specifically address whether the Veteran's disability results in mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521 (rating criteria for impairment of the external popliteal nerve).

Further, the most recent VA treatment note of record is dated July 2009 from the Jacksonville VA Medical Center (VAMC).  Updated treatment records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from July 2009 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Then, schedule  the Veteran for a VA examination to determine the severity of his peripheral neuropathy of the bilateral lower extremities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The examiner should indicate whether there is complete or incomplete paralysis of the nerves.  If incomplete paralysis, indicate whether it is mild, moderate, moderately severe, or severe.  A complete rationale should be provided for any opinion. 
3.  The RO/AMC must review the examination report and ensure compliance with the above-requested action items.  If any report is deficient in any manner, corrective procedures must be implemented.

4.  After completing all requested actions, plus any additional notification and/or development warranted by the record, the RO/AMC should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




